EXHIBIT 10.3

 

SEVERANCE, CONSULTING AND RELEASE AGREEMENT

 

This Severance, Consulting and Release Agreement (“Agreement”) is made by and
between Catalytica Energy Systems, Inc. (the “Company”), and Dominic Geraghty
(“Consultant”).

 

WHEREAS, Consultant has been employed as Senior Vice President, Corporate
Development by the Company, and has had a Change of Control Severance Agreement
(the “Change of Control Agreement”) with the Company as an employee;

 

WHEREAS, the Company and Consultant have agreed to (i) terminate the employment
relationship, (ii) to transition Consultant into a position wherein he provides
consulting services to the Company;

 

WHEREAS, the Company and the Consultant have agreed that the Consultant does
not, nor will not, have material influence on, or control of, the schedule or
timing of any Change of Control (defined hereunder) between the Company and any
other entity;

 

WHEREAS, the Company and the Consultant have agreed that the Company may
schedule the timing of any Change of Control (defined hereunder) between the
Company and any other entity or any other corporate transaction as it
determines, in its sole discretion, without regard to the effect such timing has
on Consultant or upon this Agreement;

 

WHEREAS, the Consultant has agreed to release the Company and related parties
from all claims;

 

NOW THEREFORE, in consideration of the mutual promises made herein, the Company
and Consultant (collectively referred to as “the Parties”) hereby agree as
follows:

 

1.             Termination.  Consultant’s employment with the Company shall be
hereby terminated as of September 15, 2005 (the “Employment Termination Date”).

 

2.             Payment of Salary.  Consultant acknowledges and represents that
the Company has paid all salary, wages, accrued vacation and any and all other
benefits due to Consultant as of the Employment Termination Date.

 

3.             Consulting Relationship.  The Company agrees to retain Consultant
as a consultant to the Company to (a) assist the Company in developing and
pursuing strategic alternatives and to (b) assist the Company in various
business matters, as specified in writing by the Company’s Chief Executive
Officer.  For work defined in (b) above, Consultant shall be paid at the rate of
One Hundred Fifty Dollars ($150) per hour for performing such business services,
but in no event to exceed One Thousand Two Hundred ($1,200) for any day for
performing such services, provided that the Company

 

--------------------------------------------------------------------------------


 

provides Consultant with office facilities as specified hereunder.  If such work
involves out-of-pocket travel, subsistence, or entertainment expenses, all of
which will require pre-approval by the Company, these expenses shall be
reimbursed to the Consultant according to Company policies applicable to
employees upon receipt by the Company of an expenses invoice and receipts from
the Consultant.  Consultant acknowledges and agrees that he shall not be
entitled to any hourly compensation for matters relating to (a) hereabove:
developing or pursuing strategic alternatives, including any strategic
transaction designed to result in or resulting in a Change of Control (as
defined herein), and shall be entitled only to the compensation, if any, set
forth in Section 4 hereof with respect to a Change of Control.  Consultant’s
stock options (see Exhibit A) shall continue to vest and remain outstanding
while Consultant remains in a consulting relationship with the Company.  While
performing consulting services hereunder, the Company shall provide Consultant
with the same or equivalent office space, furniture, telephones and Blackberry
equipment and services (provided, however, that Company reimbursement for
telephone and Blackberry services used by Consultant shall not exceed $125 for
any month), personal computer, and other office support equipment and supplies
as previously used by the Consultant as an employee of the Company, and
part-time administrative support.  Consultant shall have complete freedom of
action as to the details, methods and means of performing consulting services
hereunder, subject only to any explicit restrictions in the terms and conditions
of this Agreement.  Consultant shall provide all hourly services hereunder as an
independent contractor and shall pay all federal, state and local taxes
(including SECA and other employment taxes) with respect to any hourly payments
received by the Company for performing such services.

 

4.             Consideration.  As consideration for Consultant (i) entering into
and not revoking this Agreement, including the release of claims in Sections 5,
6 and 7 hereof, and (ii) not breaching the provisions of Section 8 hereof, and
(iii) performing the consulting services as specified in Section 3 hereof, the
Company agrees to provide Consultant with the following benefits:

 

(a)           Severance Payments and Benefits.  Following the Employment
Termination Date the Company shall pay Consultant an aggregate amount equal to
$229,500, less applicable taxes, ratably over the remaining payroll periods in
2005.  Additionally, subject to Consultant timely electing continuation coverage
under COBRA, the Company shall provide full payment to subsidize Consultant and
his eligible dependent’s COBRA premiums (including group dental coverage, if
COBRA for such is elected by Consultant) so that Consultant pays only the same
premium as an active employee of the Company for a period equal to the lesser of
(i) one year following the Employment Termination Date, or (ii) the date upon
which Consultant becomes covered under the group health plans of another
employer.

 

(b)           Change of Control Payment.  In the event of a Change of Control of
the Company, as such term is defined herein (a “Change of Control”) occurring
within the one year anniversary of the Employment Termination Date, then,
subject to Consultant entering into and not revoking a release of claims in form
similar to that of Section 5 hereof (a “Release”), Consultant shall receive an
additional lump-sum payment with a maximum amount equal to six hundred and
nineteen thousand dollars ($619,000) (the “Change of Control Payment”), less
applicable withholding.  The maximum Change of Control Payment shall be reduced
by 1/12th of the maximum Change of Control Payment (i.e., fifty-one thousand
five hundred and eighty-three dollars and thirty-three cents

 

2

--------------------------------------------------------------------------------


 

($51,583.33)) for each full month following the Employment Termination Date in
which a Change of Control does not occur.

 

Example 1:  In the event of a Change of Control occurring on November 10, 2005,
Consultant would be due a lump-sum payment of five hundred sixty-seven thousand
four hundred sixteen dollars and sixty-seven cents ($567,416.67), less
applicable withholding, because only one full month would have elapsed since the
Employment Termination Date.

 

Example 2:  In the event of a Change of Control occurring on July 1, 2006,
Consultant would be due a lump-sum payment of one hundred fifty-four thousand
seven hundred and fifty dollars ($154,750), less applicable withholding, because
nine full months would have elapsed since the Employment Termination Date.

 


FOR THE PURPOSES OF THIS AGREEMENT, A “CHANGE OF CONTROL” MEANS THE OCCURRENCE
OF ANY OF THE FOLLOWING EVENTS:

 


(I)            ANY “PERSON” (AS SUCH TERM IS USED IN SECTIONS 13(D) AND 14(D) OF
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED) BECOMES THE “BENEFICIAL OWNER”
(AS DEFINED IN RULE 13D-3 UNDER SAID ACT), DIRECTLY OR INDIRECTLY, OF SECURITIES
OF THE COMPANY REPRESENTING FIFTY PERCENT (50%) OR MORE OF THE TOTAL VOTING
POWER REPRESENTED BY THE COMPANY’S THEN OUTSTANDING VOTING SECURITIES;


 


(II)           A CHANGE IN THE COMPOSITION OF THE BOARD OCCURRING WITHIN A
TWELVE-MONTH PERIOD, AS A RESULT OF WHICH FEWER THAN A MAJORITY OF THE DIRECTORS
ARE INCUMBENT DIRECTORS.  “INCUMBENT DIRECTORS” SHALL MEAN DIRECTORS WHO EITHER
(A) ARE DIRECTORS OF THE COMPANY AS OF THE DATE HEREOF, OR (B) ARE ELECTED, OR
NOMINATED FOR ELECTION, TO THE BOARD WITH THE AFFIRMATIVE VOTES OF AT LEAST A
MAJORITY OF THE INCUMBENT DIRECTORS AT THE TIME OF SUCH ELECTION OR NOMINATION
(BUT SHALL NOT INCLUDE AN INDIVIDUAL WHOSE ELECTION OR NOMINATION IS IN
CONNECTION WITH AN ACTUAL OR THREATENED PROXY CONTEST RELATING TO THE ELECTION
OF DIRECTORS TO THE COMPANY); OR


 


(III)          THE CONSUMMATION OF A MERGER OR CONSOLIDATION OF THE COMPANY WITH
ANY OTHER CORPORATION, OTHER THAN A MERGER OR CONSOLIDATION THAT WOULD RESULT IN
THE VOTING SECURITIES OF THE COMPANY OUTSTANDING IMMEDIATELY PRIOR THERETO
CONTINUING TO REPRESENT (EITHER BY REMAINING OUTSTANDING OR BY BEING CONVERTED
INTO VOTING SECURITIES OF THE SURVIVING ENTITY OR SUCH SURVIVING ENTITY’S
PARENT) AT LEAST FIFTY PERCENT (50%) OF THE TOTAL VOTING POWER REPRESENTED BY
THE VOTING SECURITIES OF THE COMPANY OR SUCH SURVIVING ENTITY OR SUCH SURVIVING
ENTITY’S PARENT OUTSTANDING IMMEDIATELY AFTER SUCH MERGER OR CONSOLIDATION.


 

(c)           C Squared Transaction Payment.  In the event that, within nine
months following the Employment Termination Date, the entity known to the
parties as “C Squared” merges with or into the Company in a transaction
constituting a Change of Control, then Consultant shall receive an additional
maximum payment of three hundred thousand dollars ($300,000) (the “Success
Fee”), less applicable withholding; provided, however, that Consultant’s
cumulative payments

 

3

--------------------------------------------------------------------------------


 

pursuant to the Change of Control Payment and the Success Fee shall in no event
exceed a gross amount of $619,000.

 

Example:  In the event C Squared merges into the Company resulting in a Change
of Control occurring on November 10, 2005, Consultant would be due a Change of
Control Payment of five hundred sixty-seven thousand four hundred sixteen
dollars and sixty-seven cents ($567,416.67) and a Success Fee of fifty-one
thousand five hundred eighty-three dollars and thirty-three cents ($51,583.33),
less applicable withholding.

 


5.             RELEASE OF CLAIMS.  CONSULTANT AGREES THAT THE FOREGOING
CONSIDERATION REPRESENTS SETTLEMENT IN FULL OF ALL OUTSTANDING OBLIGATIONS OWED
TO CONSULTANT BY THE COMPANY AND ITS OFFICERS, MANAGERS, SUPERVISORS, AGENTS AND
EMPLOYEES.  CONSULTANT, ON HIS OWN BEHALF, AND ON BEHALF OF HIS RESPECTIVE
HEIRS, FAMILY MEMBERS, EXECUTORS, AGENTS, AND ASSIGNS, HEREBY FULLY AND FOREVER
RELEASES THE COMPANY AND ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, INVESTORS,
SHAREHOLDERS, ADMINISTRATORS, AFFILIATES, DIVISIONS, SUBSIDIARIES, PREDECESSOR
AND SUCCESSOR CORPORATIONS, AND ASSIGNS, FROM, AND AGREE NOT TO SUE CONCERNING,
ANY CLAIM, DUTY, OBLIGATION OR CAUSE OF ACTION RELATING TO ANY MATTERS OF ANY
KIND, WHETHER PRESENTLY KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, THAT
CONSULTANT MAY POSSESS ARISING FROM ANY OMISSIONS, ACTS OR FACTS THAT HAVE
OCCURRED UP UNTIL AND INCLUDING THE EFFECTIVE DATE OF THIS AGREEMENT INCLUDING,
WITHOUT LIMITATION:


 


(A)           ANY AND ALL CLAIMS RELATING TO OR ARISING FROM CONSULTANT’S
EMPLOYMENT RELATIONSHIP WITH THE COMPANY AND THE TERMINATION OF THAT
RELATIONSHIP;


 


(B)           ANY AND ALL CLAIMS RELATING TO, OR ARISING FROM, CONSULTANT’S
RIGHT TO PURCHASE, OR ACTUAL PURCHASE OF SHARES OF STOCK OF THE COMPANY,
INCLUDING, WITHOUT LIMITATION, ANY CLAIMS FOR FRAUD, MISREPRESENTATION, BREACH
OF FIDUCIARY DUTY, BREACH OF DUTY UNDER APPLICABLE STATE CORPORATE LAW, AND
SECURITIES FRAUD UNDER ANY STATE OR FEDERAL LAW;


 


(C)           ANY AND ALL CLAIMS UNDER THE LAW OF ANY JURISDICTION INCLUDING,
BUT NOT LIMITED TO, WRONGFUL DISCHARGE OF EMPLOYMENT; CONSTRUCTIVE DISCHARGE
FROM EMPLOYMENT; TERMINATION IN VIOLATION OF PUBLIC POLICY; DISCRIMINATION;
BREACH OF CONTRACT, BOTH EXPRESS AND IMPLIED; BREACH OF A COVENANT OF GOOD FAITH
AND FAIR DEALING, BOTH EXPRESS AND IMPLIED; PROMISSORY ESTOPPEL; NEGLIGENT OR
INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS; NEGLIGENT OR INTENTIONAL
MISREPRESENTATION; NEGLIGENT OR INTENTIONAL INTERFERENCE WITH CONTRACT OR
PROSPECTIVE ECONOMIC ADVANTAGE; UNFAIR BUSINESS PRACTICES; DEFAMATION; LIBEL;
SLANDER; NEGLIGENCE; PERSONAL INJURY; ASSAULT; BATTERY; INVASION OF PRIVACY;
FALSE IMPRISONMENT; AND CONVERSION;


 


(D)           ANY AND ALL CLAIMS FOR VIOLATION OF ANY FEDERAL, STATE OR
MUNICIPAL STATUTE, INCLUDING, BUT NOT LIMITED TO, TITLE VII OF THE CIVIL RIGHTS
ACT OF 1964, THE CIVIL RIGHTS ACT OF 1991, THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, THE AMERICANS WITH DISABILITIES ACT OF 1990, THE FAIR LABOR
STANDARDS ACT, THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, THE WORKER
ADJUSTMENT AND RETRAINING NOTIFICATION ACT, OLDER WORKERS BENEFIT PROTECTION
ACT; THE CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, AND THE CALIFORNIA LABOR
CODE;


 


(E)           ANY AND ALL CLAIMS FOR VIOLATION OF THE FEDERAL, OR ANY STATE,
CONSTITUTION;

 

4

--------------------------------------------------------------------------------


 


(F)            ANY AND ALL CLAIMS ARISING OUT OF ANY OTHER LAWS AND REGULATIONS
RELATING TO EMPLOYMENT OR EMPLOYMENT DISCRIMINATION; AND


 


(G)           ANY AND ALL CLAIMS FOR ATTORNEYS’ FEES AND COSTS.

 

The Company and Employee agree that the release set forth in this section shall
be and remain in effect in all respects as a complete general release as to the
matters released.  This release does not extend to any obligations incurred
under this Agreement or any of Employee’s rights to indemnification from the
Company.   Specifically, the Company acknowledges that it provided Consultant,
while he was employed by the Company, with Directors’ and Officers’ Insurance
(“D&O”), and that such D&O remains in full force and effect.

 


6.               ACKNOWLEDGEMENT OF WAIVER OF CLAIMS UNDER ADEA.  CONSULTANT
ACKNOWLEDGES THAT HE IS WAIVING AND RELEASING ANY RIGHTS HE MAY HAVE UNDER THE
AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967 (“ADEA”) AND THAT THIS WAIVER AND
RELEASE IS KNOWING AND VOLUNTARY.  CONSULTANT AND THE COMPANY AGREE THAT THIS
WAIVER AND RELEASE DOES NOT APPLY TO ANY RIGHTS OR CLAIMS THAT MAY ARISE UNDER
ADEA AFTER THE EFFECTIVE DATE OF THIS AGREEMENT.  CONSULTANT ACKNOWLEDGES THAT
THE CONSIDERATION GIVEN FOR THIS WAIVER AND RELEASE AGREEMENT IS IN ADDITION TO
ANYTHING OF VALUE TO WHICH CONSULTANT WAS ALREADY ENTITLED.  CONSULTANT FURTHER
ACKNOWLEDGES THAT HE HAS BEEN ADVISED BY THIS WRITING THAT


 


(A)           HE SHOULD CONSULT WITH AN ATTORNEY PRIOR TO EXECUTING THIS
AGREEMENT;


 


(B)           HE HAS UP TO 21 DAYS WITHIN WHICH TO CONSIDER THIS AGREEMENT;


 


(C)           HE HAS SEVEN (7) DAYS FOLLOWING HIS EXECUTION OF THIS AGREEMENT TO
REVOKE THIS AGREEMENT;


 


(D)           THIS AGREEMENT SHALL NOT BE EFFECTIVE UNTIL THE REVOCATION PERIOD
HAS EXPIRED; AND,


 


(E)           NOTHING IN THIS AGREEMENT PREVENTS OR PRECLUDES CONSULTANT FROM
CHALLENGING OR SEEKING A DETERMINATION IN GOOD FAITH OF THE VALIDITY OF THIS
WAIVER UNDER THE ADEA, NOR DOES IT IMPOSE ANY CONDITION PRECEDENT, PENALTIES OR
COSTS FOR DOING SO, UNLESS SPECIFICALLY AUTHORIZED BY FEDERAL LAW.


 


7.           CIVIL CODE SECTION 1542.  THE PARTIES REPRESENT THAT THEY ARE NOT
AWARE OF ANY CLAIM BY EITHER OF THEM OTHER THAN THE CLAIMS THAT ARE RELEASED BY
THIS AGREEMENT.  CONSULTANT ACKNOWLEDGES THAT HE HAD THE OPPORTUNITY TO SEEK THE
ADVICE OF LEGAL COUNSEL AND IS FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL
CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:


 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

Consultant, being aware of said code section, agrees to expressly waive any
rights he may have

 

5

--------------------------------------------------------------------------------


 

thereunder, as well as under any other statute or common law principles of
similar effect.

 


8.             CONDITIONAL NATURE OF SECTION 4 PAYMENTS.


 


(A)           NONCOMPETE.  CONSULTANT ACKNOWLEDGES THAT THE NATURE OF THE
COMPANY’S BUSINESS IS SUCH THAT IF CONSULTANT WERE TO BECOME EMPLOYED BY, OR
SUBSTANTIALLY INVOLVED IN, THE BUSINESS OF A COMPETITOR OF THE COMPANY DURING
THE 12 MONTHS FOLLOWING THE TERMINATION OF CONSULTANT’S EMPLOYMENT WITH THE
COMPANY, IT WOULD BE VERY DIFFICULT FOR CONSULTANT NOT TO RELY ON OR USE THE
COMPANY’S TRADE SECRETS AND CONFIDENTIAL INFORMATION.  THUS, TO AVOID THE
INEVITABLE DISCLOSURE OF THE COMPANY’S TRADE SECRETS AND CONFIDENTIAL
INFORMATION, CONSULTANT AGREES AND ACKNOWLEDGES THAT CONSULTANT’S RIGHT TO
RECEIVE THE PAYMENTS SET FORTH IN SECTION 4 (TO THE EXTENT CONSULTANT IS
OTHERWISE ENTITLED TO SUCH PAYMENTS) SHALL BE CONDITIONED UPON CONSULTANT NOT
DIRECTLY OR INDIRECTLY ENGAGING IN (WHETHER AS AN EMPLOYEE, CONSULTANT, AGENT,
PROPRIETOR, PRINCIPAL, PARTNER, STOCKHOLDER, CORPORATE OFFICER, DIRECTOR OR
OTHERWISE), NOR HAVING ANY OWNERSHIP INTERESTED IN OR PARTICIPATING IN THE
FINANCING, OPERATION, MANAGEMENT OR CONTROL OF, ANY PERSON, FIRM, CORPORATION OR
BUSINESS THAT COMPETES WITH THE COMPANY OR IS A CUSTOMER OR CLIENT OF THE
COMPANY DURING THE ONE YEAR PERIOD FOLLOWING THE EMPLOYMENT TERMINATION DATE
(“COMPETITION”) ; PROVIDED, HOWEVER, THAT FOLLOWING HIS TERMINATION OF
EMPLOYMENT WITH THE COMPANY, CONSULTANT SHALL BE PERMITTED TO WORK FOR AN ENTITY
IN COMPETITION WITH THE COMPANY WHOSE PRIMARY BUSINESS IS NOT PROVIDING PRODUCTS
OR SERVICES COMPETITIVE WITH THE PRODUCTS OR SERVICES OF THE COMPANY, SO LONG
CONSULTANT DOES NOT ENGAGE IN A BUSINESS THAT MAKES SUCH ENTITY IN COMPETITION
WITH THE COMPANY.  NOTWITHSTANDING THE FOREGOING, CONSULTANT MAY, WITHOUT
VIOLATING THIS SECTION 8, OWN, AS A PASSIVE INVESTMENT, SHARES OF CAPITAL STOCK
OF A PUBLICLY-HELD CORPORATION THAT ENGAGES IN COMPETITION WHERE THE NUMBER OF
SHARES OF SUCH CORPORATION’S CAPITAL STOCK THAT ARE OWNED BY CONSULTANT
REPRESENT LESS THAN THREE PERCENT OF THE TOTAL NUMBER OF SHARES OF SUCH
CORPORATION’S CAPITAL STOCK OUTSTANDING.  MOREOVER, CONSULTANT MAY PETITION THE
COMPANY’S CHIEF EXECUTIVE OFFICER FOR WRITTEN PERMISSION TO BE EMPLOYED BY AN
ENTITY IN COMPETITION, WHICH PERMISSION SHALL NOT UNREASONABLY BE WITHHELD IF,
THE CHIEF EXECUTIVE OFFICER IN HIS SOLE DISCRETION, DETERMINES THAT SUCH
EMPLOYMENT WILL NOT UNDULY COMPROMISE THE COMPANY.


 


(B)           NON-SOLICITATION.  UNTIL THE DATE 12 MONTHS AFTER THE TERMINATION
OF CONSULTANT’S EMPLOYMENT WITH THE COMPANY FOR ANY REASON, CONSULTANT AGREES
AND ACKNOWLEDGES THAT CONSULTANT’S RIGHT TO RECEIVE THE SEVERANCE PAYMENTS SET
FORTH IN SECTION 4 (TO THE EXTENT CONSULTANT IS OTHERWISE ENTITLED TO SUCH
PAYMENTS) SHALL BE CONDITIONED UPON CONSULTANT NOT EITHER DIRECTLY OR INDIRECTLY
SOLICITING, INDUCING, RECRUITING OR ENCOURAGING AN EMPLOYEE TO LEAVE HIS OR HER
EMPLOYMENT EITHER FOR CONSULTANT OR FOR ANY OTHER ENTITY OR PERSON WITH WHICH OR
WHOM CONSULTANT HAS A BUSINESS RELATIONSHIP.


 


(C)           UNDERSTANDING OF COVENANTS.  CONSULTANT REPRESENTS THAT HE (I) IS
FAMILIAR WITH THE FOREGOING COVENANTS NOT TO COMPETE AND NOT TO SOLICIT, AND
(II) IS FULLY AWARE OF HIS OBLIGATIONS HEREUNDER, INCLUDING, WITHOUT LIMITATION,
THE REASONABLENESS OF THE LENGTH OF TIME, SCOPE AND GEOGRAPHIC COVERAGE OF THESE
COVENANTS.


 


(D)           REMEDY FOR BREACH.  UPON ANY BREACH OF THIS SECTION BY CONSULTANT,
ALL SEVERANCE PAYMENTS PURSUANT TO SECTION 4 SHALL IMMEDIATELY CEASE, AND THAT
SHALL BE THE SOLE REMEDY AVAILABLE TO THE COMPANY FOR SUCH BREACH.

 

6

--------------------------------------------------------------------------------


 


9.             NO PENDING OR FUTURE LAWSUITS.  CONSULTANT REPRESENTS THAT HE HAS
NO LAWSUITS, CLAIMS, OR ACTIONS PENDING IN HIS NAME, OR ON BEHALF OF ANY OTHER
PERSON OR ENTITY, AGAINST THE COMPANY OR ANY OTHER PERSON OR ENTITY REFERRED TO
HEREIN.  CONSULTANT ALSO REPRESENTS THAT HE DOES NOT INTEND TO BRING ANY CLAIMS
ON HIS OWN BEHALF OR ON BEHALF OF ANY OTHER PERSON OR ENTITY AGAINST THE COMPANY
OR ANY OTHER PERSON OR ENTITY REFERRED TO HEREIN, EXCEPT AS NECESSARY TO ENFORCE
HIS RIGHTS WITH RESPECT TO ANY CONTINUING OBLIGATIONS OF THE COMPANY NOT
RELEASED HEREIN.  THE COMPANY REPRESENTS THAT THE COMPANY HAS NO LAWSUITS,
CLAIMS, OR ACTIONS PENDING IN ITS NAME, OR ON BEHALF OF ANY OTHER PERSON OR
ENTITY, AGAINST CONSULTANT.


 


10.           APPLICATION FOR EMPLOYMENT.  CONSULTANT UNDERSTANDS AND AGREES
THAT, AS A CONDITION OF THIS AGREEMENT, HE SHALL NOT BE ENTITLED TO ANY
EMPLOYMENT WITH THE COMPANY, ITS SUBSIDIARIES, OR ANY SUCCESSOR, AND HE HEREBY
WAIVES ANY RIGHT, OR ALLEGED RIGHT, OF EMPLOYMENT OR RE-EMPLOYMENT WITH THE
COMPANY, ITS SUBSIDIARIES OR RELATED COMPANIES, OR ANY SUCCESSOR.


 


11.           TAX CONSEQUENCES.  THE COMPANY MAKES NO REPRESENTATIONS OR
WARRANTIES WITH RESPECT TO THE TAX CONSEQUENCES OF THE PAYMENT OF ANY SUMS TO
CONSULTANT UNDER THE TERMS OF THIS AGREEMENT AND CONSULTANT HAS BEEN ADVISED TO
SEEK THE ADVICE OF LEGAL COUNSEL AS TO THE TAX AND OTHER CONSEQUENCES OF THIS
AGREEMENT.


 


12.           NO ADMISSION OF LIABILITY.  NO ACTION TAKEN BY THE PARTIES HERETO,
OR EITHER OF THEM, EITHER PREVIOUSLY OR IN CONNECTION WITH THIS AGREEMENT SHALL
BE DEEMED OR CONSTRUED TO BE (A) AN ADMISSION OF THE TRUTH OR FALSITY OF ANY
CLAIMS HERETOFORE MADE OR (B) AN ACKNOWLEDGMENT OR ADMISSION BY EITHER PARTY OF
ANY FAULT OR LIABILITY WHATSOEVER TO THE OTHER PARTY OR TO ANY THIRD PARTY.


 


13.           COSTS.  THE PARTIES SHALL EACH BEAR THEIR OWN COSTS, EXPERT FEES,
ATTORNEYS’ FEES AND OTHER FEES INCURRED IN CONNECTION WITH THIS AGREEMENT.


 


14.           ARBITRATION AND EQUITABLE RELIEF.


 


(A)           GENERAL.  IN CONSIDERATION OF THE PAYMENTS TO CONSULTANT AS
SPECIFIED IN SECTION 4 HEREOF, CONSULTANT AGREES THAT ANY AND ALL CONTROVERSIES,
CLAIMS, OR DISPUTES WITH ANYONE (INCLUDING THE COMPANY AND ANY EMPLOYEE,
OFFICER, DIRECTOR, SHAREHOLDER OR BENEFIT PLAN OF THE COMPANY IN THEIR CAPACITY
AS SUCH OR OTHERWISE) ARISING OUT OF, OR RELATING TO THIS AGREEMENT OR OTHERWISE
OR THE TERMINATION OF CONSULTANT’S SERVICE WITH THE COMPANY, INCLUDING ANY
BREACH OF THIS AGREEMENT, SHALL BE SUBJECT TO BINDING ARBITRATION UNDER THE
ARBITRATION RULES SET FORTH IN CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 1280
THROUGH 1294.2, INCLUDING SECTION 1283.05 (THE “RULES”) AND PURSUANT TO
CALIFORNIA LAW.  DISPUTES WHICH CONSULTANT AGREES TO ARBITRATE, AND THEREBY
AGREES TO WAIVE ANY RIGHT TO A TRIAL BY JURY, INCLUDE ANY STATUTORY CLAIMS UNDER
STATE OR FEDERAL LAW, INCLUDING, BUT NOT LIMITED TO, CLAIMS UNDER TITLE VII OF
THE CIVIL RIGHTS ACT OF 1964, THE AMERICANS WITH DISABILITIES ACT OF 1990, THE
AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, THE OLDER WORKERS BENEFIT
PROTECTION ACT, THE CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, THE CALIFORNIA
LABOR CODE, CLAIMS OF HARASSMENT, DISCRIMINATION OR WRONGFUL TERMINATION AND ANY
STATUTORY CLAIMS.  CONSULTANT FURTHER UNDERSTANDS THAT THIS AGREEMENT TO
ARBITRATE ALSO APPLIES TO ANY DISPUTES THAT THE COMPANY MAY HAVE WITH
CONSULTANT.


 


(B)           PROCEDURE.  CONSULTANT AGREES THAT ANY ARBITRATION WILL BE
ADMINISTERED BY THE AMERICAN ARBITRATION ASSOCIATION (“AAA”) AND THAT A NEUTRAL
ARBITRATOR WILL BE SELECTED IN A MANNER

 

7

--------------------------------------------------------------------------------


 


CONSISTENT WITH ITS NATIONAL RULES FOR THE RESOLUTION OF EMPLOYMENT DISPUTES. 
THE ARBITRATION SHALL BE HELD IN SANTA CLARA COUNTY, CALIFORNIA.  THE
ARBITRATION PROCEEDINGS WILL ALLOW FOR DISCOVERY ACCORDING TO THE RULES SET
FORTH IN THE NATIONAL RULES FOR THE RESOLUTION OF EMPLOYMENT DISPUTES OR
CALIFORNIA CODE OF CIVIL PROCEDURE.  CONSULTANT AGREES THAT THE ARBITRATOR SHALL
HAVE THE POWER TO DECIDE ANY MOTIONS BROUGHT BY ANY PARTY TO THE ARBITRATION,
INCLUDING MOTIONS FOR SUMMARY JUDGMENT AND/OR ADJUDICATION AND MOTIONS TO
DISMISS AND DEMURRERS, PRIOR TO ANY ARBITRATION HEARING.  CONSULTANT AGREES THAT
THE ARBITRATOR SHALL ISSUE A WRITTEN DECISION ON THE MERITS.  CONSULTANT ALSO
AGREES THAT THE ARBITRATOR SHALL HAVE THE POWER TO AWARD ANY REMEDIES, INCLUDING
ATTORNEYS’ FEES AND COSTS, AVAILABLE UNDER APPLICABLE LAW.  CONSULTANT
UNDERSTANDS THE COMPANY WILL PAY FOR ANY ADMINISTRATIVE OR HEARING FEES CHARGED
BY THE ARBITRATOR OR AAA EXCEPT THAT CONSULTANT SHALL PAY THE FIRST $200.00 OF
ANY FILING FEES ASSOCIATED WITH ANY ARBITRATION CONSULTANT INITIATES. 
CONSULTANT AGREES THAT THE ARBITRATOR SHALL ADMINISTER AND CONDUCT ANY
ARBITRATION IN A MANNER CONSISTENT WITH THE RULES AND THAT TO THE EXTENT THAT
THE AAA’S NATIONAL RULES FOR THE RESOLUTION OF EMPLOYMENT DISPUTES CONFLICT WITH
THE RULES, THE RULES SHALL TAKE PRECEDENCE.


 


(C)           REMEDY.  EXCEPT AS PROVIDED BY THE RULES, ARBITRATION SHALL BE THE
SOLE, EXCLUSIVE AND FINAL REMEDY FOR ANY DISPUTE BETWEEN CONSULTANT AND THE
COMPANY.  ACCORDINGLY, EXCEPT AS PROVIDED FOR BY THE RULES, NEITHER CONSULTANT
NOR THE COMPANY WILL BE PERMITTED TO PURSUE COURT ACTION REGARDING CLAIMS THAT
ARE SUBJECT TO ARBITRATION.  NOTWITHSTANDING, THE ARBITRATOR WILL NOT HAVE THE
AUTHORITY TO DISREGARD OR REFUSE TO ENFORCE ANY LAWFUL COMPANY POLICY, AND THE
ARBITRATOR SHALL NOT ORDER OR REQUIRE THE COMPANY TO ADOPT A POLICY NOT
OTHERWISE REQUIRED BY LAW WHICH THE COMPANY HAS NOT ADOPTED.


 


(D)           AVAILABILITY OF INJUNCTIVE RELIEF.  IN ADDITION TO THE RIGHT UNDER
THE RULES TO PETITION THE COURT FOR PROVISIONAL RELIEF, CONSULTANT AGREES THAT
ANY PARTY MAY ALSO PETITION THE COURT FOR INJUNCTIVE RELIEF WHERE EITHER PARTY
ALLEGES OR CLAIMS A VIOLATION OF THIS AGREEMENT OR ANY OTHER AGREEMENT REGARDING
TRADE SECRETS, CONFIDENTIAL INFORMATION, NON-SOLICITATION OR CALIFORNIA LABOR
CODE §2870.  IN THE EVENT EITHER PARTY SEEKS INJUNCTIVE RELIEF, THE PREVAILING
PARTY SHALL BE ENTITLED TO RECOVER REASONABLE COSTS AND ATTORNEYS FEES.


 


(E)           ADMINISTRATIVE RELIEF.  CONSULTANT UNDERSTANDS THAT THIS AGREEMENT
DOES NOT PROHIBIT CONSULTANT FROM PURSUING AN ADMINISTRATIVE CLAIM WITH A LOCAL,
STATE OR FEDERAL ADMINISTRATIVE BODY SUCH AS THE DEPARTMENT OF FAIR EMPLOYMENT
AND HOUSING, THE EQUAL EMPLOYMENT OPPORTUNITY COMMISSION OR THE WORKERS’
COMPENSATION BOARD.  THIS AGREEMENT DOES, HOWEVER, PRECLUDE CONSULTANT FROM
PURSUING COURT ACTION REGARDING ANY SUCH CLAIM.


 


15.                                 CODE SECTION 409A.  THE PARTIES AGREE TO
AMEND THIS AGREEMENT TO THE EXTENT NECESSARY TO AVOID IMPOSITION OF ANY
ADDITIONAL TAX OR INCOME RECOGNITION PRIOR TO ACTUAL PAYMENT TO CONSULTANT UNDER
INTERNAL REVENUE CODE SECTION 409A AND ANY TEMPORARY OR FINAL TREASURY
REGULATIONS AND IRS GUIDANCE THEREUNDER.


 


16.                                 AUTHORITY.  THE COMPANY REPRESENTS AND
WARRANTS THAT THE UNDERSIGNED HAS THE AUTHORITY TO ACT ON BEHALF OF THE COMPANY
AND TO BIND THE COMPANY AND ALL WHO MAY CLAIM THROUGH IT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT.  CONSULTANT REPRESENTS AND WARRANTS THAT HE HAS
THE CAPACITY TO ACT ON HIS OWN BEHALF AND ON BEHALF OF ALL WHO MIGHT CLAIM
THROUGH HIM TO BIND THEM TO THE TERMS AND CONDITIONS OF THIS AGREEMENT.

 

8

--------------------------------------------------------------------------------


 


17.                                 NO REPRESENTATIONS.  EACH PARTY REPRESENTS
THAT EACH HAS HAD THE OPPORTUNITY TO CONSULT WITH AN ATTORNEY, AND HAS CAREFULLY
READ AND UNDERSTANDS THE SCOPE AND EFFECT OF THE PROVISIONS OF THIS AGREEMENT. 
NEITHER PARTY HAS RELIED UPON ANY REPRESENTATIONS OR STATEMENTS MADE BY THE
OTHER PARTY HERETO WHICH ARE NOT SPECIFICALLY SET FORTH IN THIS AGREEMENT.


 


18.                                 SEVERABILITY.  IN THE EVENT THAT ANY
PROVISION HEREOF BECOMES OR IS DECLARED BY A COURT OF COMPETENT JURISDICTION TO
BE ILLEGAL, UNENFORCEABLE OR VOID, THIS AGREEMENT SHALL CONTINUE IN FULL FORCE
AND EFFECT WITHOUT SAID PROVISION.


 


19.                                 ENTIRE AGREEMENT.  THIS AGREEMENT REPRESENTS
THE ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE COMPANY AND CONSULTANT
CONCERNING CONSULTANT’S SEPARATION FROM THE COMPANY, AND SUPERSEDES AND REPLACES
ANY AND ALL PRIOR AGREEMENTS AND UNDERSTANDINGS CONCERNING CONSULTANT’S
RELATIONSHIP WITH THE COMPANY AND HIS COMPENSATION BY THE COMPANY, INCLUDING,
WITHOUT LIMITATION, THE CHANGE OF CONTROL AGREEMENT.


 


20.                                 NO ORAL MODIFICATION.  THIS AGREEMENT MAY
ONLY BE AMENDED IN WRITING SIGNED BY CONSULTANT AND THE PRESIDENT OF THE
COMPANY.


 


21.                                 EFFECTIVE DATE.  THIS AGREEMENT IS EFFECTIVE
AFTER IT HAS BEEN SIGNED BY BOTH PARTIES AND AFTER EIGHT (8) DAYS HAVE PASSED
SINCE CONSULTANT HAS SIGNED THE AGREEMENT (THE “EFFECTIVE DATE”), UNLESS REVOKED
BY CONSULTANT WITHIN SEVEN (7) DAYS AFTER THE DATE THE AGREEMENT WAS SIGNED BY
CONSULTANT.


 


22.                                 COUNTERPARTS AND FACSIMILE SIGNATURES.  THIS
AGREEMENT MAY BE EXECUTED IN COUNTERPARTS AND BY FACSIMILE SIGNATURES, AND EACH
COUNTERPART AND FACSIMILE SIGNATURE SHALL HAVE THE SAME FORCE AND EFFECT AS AN
ORIGINAL AND SHALL CONSTITUTE AN EFFECTIVE, BINDING AGREEMENT ON THE PART OF
EACH OF THE UNDERSIGNED.


 


23.           NOTICES.  ALL NOTICES, DEMANDS, COMMUNICATIONS AND WRITINGS
REQUIRED UNDER THIS AGREEMENT (“NOTICES”) SHALL BE IN WRITING AND SHALL BE
ADDRESSED AS FOLLOWS:

 

If to the Company:

 

Catalytica Energy Systems, Inc.

1388 North Tech Boulevard

Gilbert, Arizona, 85253

Attention:  CEO

 

With a copy to:

 

Wilson Sonsini Goodrich & Rosati

650 Page Mill Road

Palo Alto, CA  94304

Attention:  Roger Stern, Esq.

 

9

--------------------------------------------------------------------------------


 

If to Consultant:

 

Dominic Geraghty

 

 

Any party may change its address for notices by complying with the notification
provisions of this Section 23.  Notices may be made by personal service,
nationally recognized overnight delivery service or by delivery in the United
States mail, postage prepaid, certified or registered, return receipt
requested.  All Notices hereunder shall be deemed received (a) immediately upon
confirmation of personal delivery, (b) one (1) day after confirmed receipt by
overnight delivery, and (b) three (3) days after confirmed receipt of certified
mail.

 


24.                                 VOLUNTARY EXECUTION OF AGREEMENT.  THIS
AGREEMENT IS EXECUTED VOLUNTARILY AND WITHOUT ANY DURESS OR UNDUE INFLUENCE ON
THE PART OR BEHALF OF THE PARTIES HERETO, WITH THE FULL INTENT OF RELEASING ALL
CLAIMS.  THE PARTIES ACKNOWLEDGE THAT:


 


(A)                                  THEY HAVE READ THIS AGREEMENT;


 


(B)                                 THEY HAVE BEEN REPRESENTED IN THE
PREPARATION, NEGOTIATION, AND EXECUTION OF THIS AGREEMENT BY LEGAL COUNSEL OF
THEIR OWN CHOICE OR THAT THEY HAVE VOLUNTARILY DECLINED TO SEEK SUCH COUNSEL;


 


(C)                                  THEY UNDERSTAND THE TERMS AND CONSEQUENCES
OF THIS AGREEMENT AND OF THE RELEASES IT CONTAINS;


 


(D)                                 THEY ARE FULLY AWARE OF THE LEGAL AND
BINDING EFFECT OF THIS AGREEMENT.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

 

 

Catalytica Energy Systems, Inc.

 

 

 

 

 

 

Dated: September 27, 2005

By

/s/ Robert Zack

 

 

 

Robert Zack, President and CEO

 

 

 

 

 

 

 

 

 

 

Dominic Geraghty, an individual

 

 

 

 

 

 

 

 

 

Dated: September 27, 2005

 

/s/ Dominic Geraghty

 

 

11

--------------------------------------------------------------------------------